DETAILED ACTION
1.	This office action is in response to the application filed on 10/21/2021.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 2.10 to 2.11.01 or 2.38 to 2.40 as follows: The prior filed application is over one year.

Drawings
4.	The drawings submitted on 10/21/2021 are acknowledged and accepted by the examiner.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Claim 21 limitation “means for converting AC to DC” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “converting AC to DC” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 19 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 4, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Luerkens [US 2012/0262966 A1] and in view of Kopiness [US 2013/0106328 A1].


a DC bus [DC bus at d1, d1’ or d2, d2’ or d3, d3’, FIG. 2] for each phase [phase at U1 or U2 or U3, FIG. 2] of the AC power signal [signal at U1, U2, U3, FIG. 2];
a first switching cell [two Lower transistors of 11 or 12 or 13, FIG. 2] for each phase [phase at  U1 or U2 or U3, FIG. 2] of the AC power signal [signal at U1, U2, U3, FIG. 2], each first switching cell [two Lower transistors of 11 or 12 or 13, FIG. 2]  including first two active switches [two lower transistors of 11 or 12 or 13, FIG. 2] coupled in series [two lower transistors of 11 or 12 or 13 are in series, FIG. 2] across the DC bus [DC bus at d1, d1’ or d2, d2’ or d3, d3’, FIG. 2] and forming a first switching cell AC pole [AC pole at a1 or a2 or a3, FIG. 2] there between, the first switching cell AC pole [AC pole at a1 or a2 or a3, FIG. 2] being coupled to a respective phase [phase at b1 or b2 or b3, FIG. 2] of the AC power source [AC supply voltages U1, U2, U3, FIG. 2, (paragraph 0038)]; 
and a second switching cell [two upper transistors of 11 or 12 or 13, FIG. 2]  for each phase [phase U2, FIG. 2, (paragraph 0041)] of the AC power signal [signal at U1, U2, U3, FIG. 2], each second switching cell [two upper transistors of 11 or 12 or 13, FIG. 2]  including second two active switches [two upper transistors of 12 , FIG. 2] 
Luerkens does not disclose the first switching cell is operative to switch at a first frequency at least an order of magnitude greater than the line frequency; and wherein the second switching cell is operative to switch at a second frequency approximately equal to the line frequency. 
However, Kopiness teaches the first switching cell [S1, S4, FIG. 1] is operative to switch at a first frequency [frequency of control signal 162 of at least one order of magnitude greater than the AC input source fundamental frequency, FIG. 1, (paragraph 0023)] at least an order of magnitude greater than [control signals 162 for regenerating operation at a PWM frequency of at least one order of magnitude greater than the AC input source fundamental frequency, (paragraph 0023)] the line frequency [frequency of AC SOURCE 10 at 50 Hz or 60 Hz, FIG. 1, (paragraph 0022)]; and wherein the second switching cell [S2, S5, FIG. 1] is operative to switch at a second frequency [frequency of 
.Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the converter system of Luerkens to include the first switching is operative to switch at a first frequency at least an order of magnitude greater than the line frequency; and wherein the second switching cell is operative to switch at a second frequency approximately equal to the line frequency of Kopiness for the purpose of switching in a pulse width modulation fashion at a switching frequency of one or more orders of magnitude above the AC input fundamental frequency in the regenerating mode, (paragraph 0033).

Regarding claim 4, Luerkens further discloses a transformer [31 or 32 or 33, FIG. 2, (paragraph 0042)] for each phase [phase U1 or U2 or U3, FIG. 2, (paragraph 0041)];
a third switching cell [21 or 22 or 23, FIG. 2] for each phase [phase U1 or U2 or U3, FIG. 2, (paragraph 0041)] of the AC power signal [signal at U1, U2, U3, FIG. 2], each third switching cell [21 or 22 or 23, FIG. 2] including third two active switches [two transistors of 21 or 22 or 23, FIG. 2] coupled in series [two transistors of 21 or 22 or 23 are in series, FIG. 2] and forming a third switching cell AC pole [AC pole at  e1 or e2 or e3, FIG. 2] there between, wherein the third switching cell AC pole [AC pole at  e1 or e2 or e3, FIG. 2] is coupled to the transformer [31 or 32 or 33, FIG. 2, (paragraph 0042)] for each phase [phase U1 or U2 or U3, FIG. 2, (paragraph 0041)] and to convert DC [DC voltage at d1, d1’ or d2, d2’ or d3, d3’, FIG. 2] to AC [voltage at e1 or e3 or e3, FIG. 2];
and a rectifier [11 or 12 or 13, FIG. 2] operative to rectify AC to DC [converting U3 to voltage on (d3, d3’), FIG. 2] for each phase [phase U1 or U2 or U3, FIG. 2, (paragraph 0041)].
Luerkens does not disclose third two active switches across the DC bus and wherein the third switching cells are operative to switch at a third frequency at least three orders of magnitude greater than the line frequency.
However, Kopiness teaches third two active switches [S3, S6, FIG. 1] across the DC bus [DC bus at 122A, FIG. 1] and wherein the third switching cells [S3, S6, FIG. 1] are operative to switch at a third frequency [frequency of control signal 162 at 4 KHz, FIG. 1, (paragraph 0023)] at least three orders of magnitude greater than [control signals 162 for regenerating operation at a PWM frequency, such as about 4 kHz, (paragraph 0023)] the line frequency [frequency of AC SOURCE 10 at 50 Hz or 60 Hz, FIG. 1, (paragraph 0022)].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the converter system of Luerkens to include third two active switches across the DC bus and wherein the third switching cells are operative to switch at a third frequency at least three orders of magnitude greater than the line frequency of Kopiness for the purpose of switching in a pulse width modulation fashion at a switching frequency of one or more orders of magnitude above the AC input fundamental frequency in the regenerating mode, (paragraph 0033).

Regarding claim 21, Luerkens discloses a converter system [100, FIG. 2] for converting a three-phase AC power signal [signal at U1, U2, U3, FIG. 2] from an AC power source [AC supply voltages U1, U2, U3, FIG. 2, (paragraph 0038)] to a desired power signal [DC voltage between g and g’, FIG. 2, (paragraph 0040)] for powering a load [load at DC voltage between g and g’, FIG. 2, (paragraph 0030)], comprising: a DC bus [DC bus at d1, d1’ or d2, d2’ or d3, d3’, FIG. 2] for each phase [phase U1 or U2 or U3, FIG. 2, (paragraph 0041)] of the AC power signal [signal at U1, U2, U3, FIG. 2].
Luerkens does not disclose means for converting AC to DC at a first frequency at least an order of magnitude greater than the line frequency; and means for converting AC to DC at a second frequency approximately equal to the line frequency. 
However, Kopiness teaches means [120, FIG. 1] for converting AC [110, FIG. 1] to DC [voltage at 122A, FIG. 1] at a first frequency [frequency of control signal 162 of at least one order of magnitude greater than the AC input source fundamental frequency, FIG. 1, (paragraph 0023)] at least an order of magnitude greater than [control signals 162 for regenerating operation at a PWM frequency of at least one order of magnitude greater than the AC input source fundamental frequency, (paragraph 0023)] the line frequency [frequency of AC SOURCE 10 at 50 Hz or 60 Hz, FIG. 1, (paragraph 0022)]; 
and means [120, FIG. 1] for converting AC [110, FIG. 1] to DC [voltage at 122A, FIG. 1] at a second frequency [frequency of control signal 162 at 50 Hz or 60 Hz, FIG. 1, (paragraph 0022)] approximately equal [control signals 162 in a regenerating mode of operation at a frequency approximately equal to the fundamental AC input source frequency (e.g., 50 Hz or 60 Hz typically) (paragraph 0022)] to the line frequency [frequency of AC SOURCE 10 at 50 Hz or 60 Hz, FIG. 1, (paragraph 0022)].
	Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the converter system of Luerkens to include means for converting AC to DC at a first frequency at least an order of magnitude greater than the line frequency; and means for converting AC to DC at a second frequency approximately equal to the line frequency of Kopiness for the purpose of switching in a pulse width modulation fashion at a switching frequency of one or more orders of magnitude above the AC input fundamental frequency in the regenerating mode, (paragraph 0033). 

8.	Claims 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Luerkens [US 2012/0262966 A1] modified by Kopiness [US 2013/0106328 A1], as applied to claim 1 above and in view of Meiners [US 2003/0099124 A1].

Regarding claim 2, Luerkens does not disclose the first frequency is within a range of 20 kHz to 200 kHz.
However, Meiners teaches the first frequency [frequency of VGE1+, VGE2 +, VGE3+, and VGE4+, FIG. 1] is within a range of 20 kHz to 200 kHz [controller would produce a PWM frequency 100 kHz, (paragraph 0039)].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the converter system of Luerkens to include the first frequency is within a range of 20 kHz to 200 kHz of Meiners for the purpose of producing a PWM frequency between 1 kHz and 100 kHz by the controller and adjusting the transistor modulation to limit the transistor current to safe values, (paragraph 0039).

Regarding claim 5, Luerkens does not disclose the third frequency is within a range of 100 kHz to 1 MHz.
 However, Meiners teaches the third frequency [frequency of VGE5+, VGE6+, VGE7+, and VGE8+, FIG. 1] is within a range of 100 kHz to 1 MHz [controller would produce a PWM frequency 100 kHz, (paragraph 0039)].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the converter system of Luerkens to include the third frequency is within a range of 100 kHz to 1 MHz of Meiners for the purpose of producing a PWM frequency between 1 kHz and 100 kHz by the controller and adjusting the transistor modulation to limit the transistor current to safe values, (paragraph 0039).

9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Luerkens [US 2012/0262966 A1] modified by Kopiness [US 2013/0106328 A1], as applied to claim 1 above and in view of Deboy [US 2014/0153294 A1].

Regarding claim 3, Luerkens does not disclose the first two active switches and the second two active switches are gallium nitride (GaN) devices.
However, Deboy teaches the first two active switches [901 1, 902 1, FIG. 14] and the second two active switches [901 2, 902 2, FIG. 14] are gallium nitride (GaN) devices [switches are lateral gallium-nitride-(GaN)-based High Electron Mobility Transistors, (paragraph 0109)].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the converter system of Luerkens to include the first two active switches and the second two active switches are gallium nitride (GaN) devices of Deboy for the purpose of using lateral gallium-nitride-(GaN)-based High Electron Mobility Transistors are as true bidirectional blocking switches, (paragraph 0109).

10.	Claims 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Luerkens [US 2012/0262966 A1] modified by Kopiness [US 2013/0106328 A1], as applied to claim 1 above and in view of Zhow [US 2014/0140112 A1].

Regarding claim 6, Luerkens does not disclose a filter neutral coupled to each phase of the AC power source via a capacitor.
However, Zhow teaches a filter neutral [14, FIG. 1] coupled to each phase [phase at Ua or Ub or Uc, FIG. 1] of the AC power source [15, FIG. 1] via a capacitor [one of three capacitors CX of 14 connected to the neutral node 141, FIG. 1].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the converter system of Luerkens to include a filter neutral coupled to each phase of the AC power source via a capacitor of Zhow for the purpose of including for example three capacitors that are star-connected for producing common mode noise, (paragraph 0004).

Regarding claim 8, Luerkens does not disclose the flying neutral is coupled to the filter neutral. 
However, Zhow teaches the flying neutral [three resistors ZLISN of 16, FIG. 1] is coupled to the filter neutral [14, FIG. 1].  
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the converter system of Luerkens to include the flying neutral is coupled to the filter neutral of Zhow for the purpose of including three capacitors that are star-connected for producing common mode noise, (paragraph 0004).

Regarding claim 9, Luerkens does not disclose a chassis ground, wherein the flying neutral is coupled to the chassis ground. 
However, Zhow teaches a chassis ground [at G, FIG. 1], wherein the flying neutral [three resistors ZLISN of 16, FIG. 1], the flying neutral [three resistors ZLISN of 16, FIG. 1] is coupled to the filter neutral [14, FIG. 1] is coupled to the chassis ground [at G, FIG. 1]. 
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the converter system of Luerkens to include a chassis ground, wherein the flying neutral is coupled to the chassis ground of Zhow for the purpose of including three capacitors that are star-connected for producing common mode noise, (paragraph 0004).

11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Luerkens [US 2012/0262966 A1] modified by Kopiness [US 2013/0106328 A1], as applied to claim 1 above, in view of Zhow [US 2014/0140112 A1] and Ahmed [US 2017/0272023 A1].

Regarding claim 7, Luerkens does not disclose for each phase, two inductors are coupled in series between the first switching cell AC pole and the AC power source; and wherein the capacitor is coupled between the two inductors.
However, Ahmed teaches for each phase [phase at Vu or Vv or Vw, FIG. 1], two inductors [L1, L4, FIG. 1] are coupled in series [L1, L4 are in series, FIG. 1] between the first switching cell AC pole [AC pole between S1 and  S4, FIG. 1] and the AC power source [2, FIG. 1]; and wherein the capacitor [C1, FIG. 1] is coupled between the two inductors [L1, L4, FIG. 1].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the converter system of Luerkens to include for each phase, two inductors are coupled in series between the first switching cell AC pole and the AC power source; and wherein the capacitor is coupled between the two inductors of Ahmed for the purpose of generating feedback signals representing the rectifier AC input voltages and representing input currents to the controller to operate the rectifier, (paragraphs 0011-0013).

12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Luerkens [US 2012/0262966 A1] modified by Kopiness [US 2013/0106328 A1], as applied to claim 1 above and in view of Yamada [US 2012/0212984 A1].

Regarding claim 10, Luerkens does not disclose the second switching cell AC poles are coupled directly to each other without any intervening inductors or capacitors to form the flying neutral.
However, Yamada teaches the second switching cell AC poles [AC poles at A3a, A3b, A3C, Fig. 1] are coupled directly to each other without any intervening inductors or capacitors to form the flying neutral [at N, FIG. 1].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the converter system of Luerkens to include the second switching cell AC poles are coupled directly to each other without any intervening inductors or capacitors to form the flying neutral of Yamada for the purpose of inputting the power factor of the rectifier circuits for maintaining at the high power factor, (paragraph 0047).

13.	Claims 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luerkens [US 2012/0262966 A1], in view of Kopiness [US 2013/0106328 A1], and Zeng [US 2015/0171750 A1].

Regarding claim 12, Luerkens discloses a converter system [100, FIG. 2]  for converting a multi-phase [phase U1 or U2 or U3, FIG. 2, (paragraph 0041)] AC power signal [signal at U1, U2, U3, FIG. 2] having phases [phase U1 or U2 or U3, FIG. 2, (paragraph 0041)] at a line frequency [frequency of U1, U2, U3, FIG. 2, (paragraph 0030)] from an AC power source [AC supply voltages U1, U2, U3, FIG. 2, (paragraph 0038)]  to a desired power signal [DC voltage between g and g’, FIG. 2, (paragraph 0040)] [DC voltage between g and g’, FIG. 2, (paragraph 0040)] for powering a load [load at DC voltage between g and g’, FIG. 2, (paragraph 0030)] , comprising:
a DC bus [DC bus at d1, d1’ or d2, d2’ or d3, d3’, FIG. 2]  for each phase [phase U1 or U2 or U3, FIG. 2, (paragraph 0041)] of the AC power signal [signal at U1, U2, U3, FIG. 2];
a first at least two switching cells [two Lower transistors of 11, 12, 13, FIG. 2], each switching cell [two Lower transistors of 11 or 12 or 13, FIG. 2] of the first at least two switching cells [two Lower transistors of 11, 12, 13, FIG. 2] including a first at least two active switches [two Lower transistors of 11 or 12 or 13, FIG. 2] coupled in series [two lower transistors of 11 or 12 or 13 are in series, FIG. 2] across the DC bus [ DC bus at d1, d1’ or d2, d2’ or d3, d3’, FIG. 2]; 
a first AC pole [AC pole at a1 or a2 or a3 , FIG. 2] formed between the first at least two active switches [two Lower transistors of 11, 12, 13, FIG. 2]; 
and an inductor [one of three inductor between (21, 22, 23) and (31-33), FIG. 2] coupled between the first AC pole [AC pole at a1 or a2 or a3 , FIG. 2] and the AC power source [AC supply voltages U1, U2, U3, FIG. 2, (paragraph 0038)] for each phase [phase U1 or U2 or U3, FIG. 2, (paragraph 0041)]; 
and a second at least two switching cells [two upper transistors of 11, 12, 13, FIG. 2], each switching cell [two upper transistors of 11 or 12 or 13, FIG. 2] of the second at least two switching cells [two upper transistors of 11, 12, 13, FIG. 2] including a second at least two active switches [two upper transistors of 11, 12, 13, FIG. 2] coupled in series [two upper transistors of 11 or 12 or 13 are in series, FIG. 2] across the DC bus [DC bus at d1, d1’ or d2, d2’ or d3, d3’, FIG. 2]; 
and a second AC pole [AC pole at b1 or b2 or b3, FIG. 2] formed between the second at least two active switches [two upper transistors of 11, 12, 13, FIG. 2], wherein the second AC poles [AC poles at b1, b2, b3, FIG. 2] for each of the second at least two switching cells [two upper transistors of 11, 12, 13, FIG. 2] are coupled together and form a flying neutral [at b1 or b2 or b3, FIG. 2, (see abstract)], wherein the first at least two switching cells [two Lower transistors of 11 or 12 or 13, FIG. 2] are operative to convert AC to DC [converting U1 to voltage on (d1, d1’) or converting U2 to voltage on (d2, d2’) or converting U3 to voltage on (d3, d3’), FIG. 2];
 	and wherein the second at least two switching cells [two upper transistors of 11 or 12 or 13, FIG. 2] to convert AC to DC [converting U1 to voltage on (d1, d1’) or converting U2 to voltage on (d2, d2’) or converting U3 to voltage on (d3, d3’), FIG. 2].
Luerkens does not disclose a decoupling capacitor coupled directly across the first at least two active switches coupled in series. 
However, Zeng teaches a decoupling capacitor [Cin, FIG. 4I], [The capacitor Cin is a decoupling capacitor, (paragraph 0205)] coupled directly across the first at least two active switches coupled [Q2, Q1, QL, FIG. 4I] in series [Q2, Q1, QL are in series, FIG. 4I].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the converter system of Luerkens to include of Zeng for the purpose of adding the decoupling capacitor into the circuit for affectively reducing the loop inductance, (paragraph 0214).
	Luerkens also does not disclose the first at least two switching cells are operative to switch at a first frequency at least an order of magnitude greater than the line frequency; and the second at least two switching cells are operative to switch at a second frequency approximately equal to the line frequency. 
However, Kopiness teaches the first at least two switching cells [S1, S4, FIG. 1] are operative to switch at a first frequency [frequency of control signal 162 of at least one order of magnitude greater than the AC input source fundamental frequency, FIG. 1, (paragraph 0023)] at least an order of magnitude greater than [control signals 162 for regenerating operation at a PWM frequency of at least one order of magnitude greater than the AC input source fundamental frequency, (paragraph 0023)] the line frequency [frequency of AC SOURCE 10 at 50 Hz or 60 Hz, FIG. 1, (paragraph 0022)]; and the second at least two switching cells [S2, S5, FIG. 1] are operative to switch at a second frequency [frequency of control signal 162 at 50 Hz or 60 Hz, FIG. 1, (paragraph 0022)] approximately equal [control signals 162 in a regenerating mode of operation at a frequency approximately equal to the fundamental AC input source frequency (e.g., 50 Hz or 60 Hz typically) (paragraph 0022)] to the line frequency [frequency of AC SOURCE 10 at 50 Hz or 60 Hz, FIG. 1, (paragraph 0022)].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the converter system of Luerkens to include the first at least two switching cells are operative to switch at a first frequency at least an order of magnitude greater than the line frequency; and the second at least two switching cells are operative to switch at a second frequency approximately equal to the line frequency of Kopiness for the purpose of switching in a pulse width modulation fashion at a switching frequency of one or more orders of magnitude above the AC input fundamental frequency in the regenerating mode, (paragraph 0033).

Regarding claim 13, Luerkens further discloses a converter stage [(21, C2, L2) or 22 or 23, FIG. 2] coupled to the DC bus [DC bus at d1, d1’ or d2, d2’ or d3, d3’, FIG. 2] for each phase [phase U1 or U2 or U3, FIG. 2, (paragraph 0041)] of the AC power signal [signal at U1, U2, U3, FIG. 2] and is operative to convert DC [DC voltage on d1, d1’ or d2, d2’ or d3, d3’, FIG. 2] to AC [AC voltage at e1 or e3 or e3, FIG. 2].

Regarding claim 14, Luerkens further discloses the converter stage [(21, C2, L2) or 22 or 23, FIG. 2] is a half bridge converter [half bridge converter 21 or 22 or 23, FIG. 2].

Regarding claim 16, Luerkens further discloses the converter stage [(21, C2, L2) or 22 or 23, FIG. 2] includes an AC output terminal [AC output terminal at e1 or e3 or e3, FIG. 2]; and wherein the converter stage [(21, C2, L2) or 22 or 23, FIG. 2] includes a capacitor [C2, FIG. 2] in series [C2, L2 are in series, FIG. 2] with an inductor [L2, FIG. 2] on the AC output terminal [AC output terminal at e1 or e3 or e3, FIG. 2].

Regarding claim 17, Luerkens further discloses the converter stage [(21, C2, L2) or 22 or 23, FIG. 2] is a parallel resonant converter [(21, C2, L2) or 22 or 23, FIG. 2], [power generation is considered in parallel, (paragraph 0031)].

Regarding claim 18, Luerkens further discloses a single-phase transformer [31 or 32 or 33, FIG. 2, (paragraph 0042)] and a single-phase rectifier [11 or 12 or 13, FIG. 2] for each phase [phase U1 or U2 or U3, FIG. 2, (paragraph 0041)].

Regarding claim 19, Luerkens further discloses phases [phases U1, U2, U3, FIG. 2, (paragraph 0041)] is three-phases [phases U1, U2, U3, FIG. 2, (paragraph 0041)], further comprising three (3) single-phase transformers [31, 32, 33, FIG. 2, (paragraph 0042)] in a wye connection [wye connection of 31, 32, 33, FIG. 2], and a three-phase rectifier [11, 12, 13, FIG. 2] coupled to the transformers [31, 32, 33, FIG. 2, (paragraph 0042)]. 

Regarding claim 20, Luerkens does not disclose the load is a motor.
However, Kopiness teaches the load [motor 20, FIG. 1] is a motor [motor 20, FIG. 1].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the converter system of Luerkens to include the load is a motor of Kopiness for the purpose of providing the inverter switching control signals as in normal motoring operation such that the inverter switching devices are pulse width modulated, (paragraph 0033).

14.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Luerkens [US 2012/0262966 A1] modified by Kopiness [US 2013/0106328 A1], as applied to claim 1 above, in view of Ghosh [US 2017/0110987 A1] and further in view of Ayai  [US 2016/0336873 A1].

Regarding claim 15, Luerkens does not disclose the converter stage is a full bridge converter.
However, Ayai teaches the converter stage [11, FIG. 1] is a full bridge converter [full bridge converter 11, FIG. 1].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the converter system of Luerkens to include the converter stage is a full bridge converter of Ayai for the purpose of converting the DC voltage to voltage having the AC waveform, (paragraph 0047).

Allowable Subject Matter
15.	Claim 11 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 11, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “the converter system comprising decoupling capacitors coupled directly across the first two active switches and operative to filter out high frequency signals; and a bulk DC link capacitor coupled across the DC bus and operative to limit voltage ripple across the DC bus ”.	
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included in the PTOL-892 Notice of References Cited attached herewith.



Conclusion
16. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Dang whose telephone number is (571)-270- 3797. The examiner can normally be reached on Monday-Friday (9:00 am-5:00 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPT© Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000. 

/Trinh Dang/
Examiner, Art Unit 2838

/Alex Torres-Rivera/Primary Examiner, Art Unit 2838